DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 2021 June 23 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) and is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy A. Grathwol (Applicant’s Attorney) on 2021 November 30.

Amend claim 21 as follows:
21.	An energy exchange assembly comprising: 
a first membrane panel including: 
a first outer frame defining a first central opening; and 

a second membrane panel positioned near the first membrane panel, the second membrane panel including: 
a second outer frame defining a second central opening; and a second membrane sheet connected to the second outer frame across the second central opening, the second membrane sheet configured to transfer sensible energy and latent energy therethrough; and 
a membrane spacer positioned between the first and second membrane panels, the membrane spacer including a plurality of connecting brackets positioned between the outer frames of the first and second membrane panels[[.]];
wherein the membrane spacer is formed as a rectangular grid including a plurality of rails extending along the length of the spacer, and a plurality of reinforcing beams extending perpendicularly to the rails.

Claim 25 is CANCELED

Amend claim 30 as follows:
30.	An energy exchange assembly comprising: 
a plurality of membrane panels, each of the plurality of membrane panels including: 
an outer frame defining a central opening; and 

a plurality of membrane spacers, each of the plurality of membrane spacers separate from and positioned between the outer frames of two of the plurality of membrane panels, each of the plurality of membrane spacers including a plurality of connecting brackets and formed as a rectangular grid including a plurality of rails extending along the length of the spacer and a plurality of reinforcing beams extending perpendicularly to the rails.

Amend claim 39 to depend from claim 38.

Allowable Subject Matter
Claims 21-24 and 26-43 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763